Citation Nr: 0633938	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in June 2006.   

In December 2005, the veteran indicated that he desired to 
attend a local RO hearing.  In March 2006, the veteran 
reported that he no longer desired to attend that hearing.  

This case has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for hearing 
loss, tinnitus and diabetes mellitus as well as the reopened 
claim of entitlement to service connection for an acquired 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1999 RO decision denied service connection for 
depression.  The veteran did not appeal this decision which 
became final.  

2.  The evidence added to the record subsequent to the 
December 1999 RO decision which denied service connection for 
depression is not duplicative of previous evidence and 
relates to an unestablished fact necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  The RO's December 1999 decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006).

2.  The evidence received subsequent to the RO's December 
1999 decision which denied service connection for depression 
is new and material and the veteran's claim has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

In March 1976, the veteran submitted a claim of entitlement 
to service connection for mental trouble.  The veteran failed 
to report for a VA examination scheduled in connection with 
the claim and it was denied by the RO in May 1976.  

In April 1977, the veteran submitted another claim of 
entitlement to service connection for a mental condition.  In 
June 1977, the RO denied the claim, noting that the veteran's 
nervous disorder was now diagnosed as a personality disorder 
which is a constitutional developmental abnormality and is 
not a disability under VA law for which compensation may be 
granted.  

In August 1999, the veteran submitted a claim of entitlement 
to service connection for depression.  In a December 1999 
rating decision, the RO determined that the veteran had not 
submitted new and material evidence.  The RO found that the 
veteran had submitted medical records which included a 
diagnosis of major depression versus situational depression 
versus drug induced depression.  The RO determined that there 
was no evidence relating the veteran's current mental 
condition to his active duty service.  The veteran was 
informed of the December 1999 rating decision in January 
2000.  He did not submit a notice of disagreement and the 
decision became final.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed in May 2004.  See 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The pertinent evidence which was of record at the time of the 
December 1999 rating decision which denied service connection 
for a mental disorder consisted of service medical records 
and VA clinical records.  

The service medical records reveal that the veteran was seen 
by a psychiatrist in February 1976 for hysterical reaction.  
It was noted that, while the veteran was undergoing 
inspection, he was confronted by his commanding officer about 
stealing another soldier's uniform.  The veteran reported 
that he became agitated and apparently lost touch with 
reality.  He was taken to the battalion aid station where he 
was medicated and calmed down.  There was no evidence of a 
thought disorder or of suicidal or homicidal ideation.  The 
veteran reported that he felt he was a victim of racial 
prejudice in his unit and opined that a promotion was held up 
for racial reasons.  He was afraid he would be sent to the 
brig.  He admitted that he took the uniform in question 
because he needed it for inspection and didn't have enough 
money to buy it.  He had recently been fined for giving the 
"finger" to a squad leader and was also worried about his 
relationship with his wife.  The impression was acute anxiety 
reaction.  The examiner suspected an underlying character 
disorder but could not determine this at that time of the 
examination due to the effects of medication the veteran had 
received.  

A separate record dated later in February 1976 reveals the 
veteran reported being quite depressed and frequently 
repeated statements such as "I can't stay here" and "I 
can't take it, I've got to get out."  He felt that he was 
being discriminated against and held back from a promotion.  
He also reported problems related to his wife and finances.  
Mental status examination revealed that the veteran was alert 
and oriented.  Speech and thought content were coherent and 
relevant but speech was slow and halting and the veteran 
tended to drift off the subject from time to time.  Mood was 
depressed and affect was blunted.  Memory, judgment and 
insight were intact.  There was no evidence of a thought 
disorder.  While the veteran did express anger towards his 
captain, there was no evidence of suicidal or homicidal 
ideation.  The impressions were situational depression and 
immature character disorder.  Based on the veteran's 
attitude, it was opined that he would be unlikely to provide 
much further service in the Marine Corps.  

A psychiatric clinical evaluation was determined to be normal 
at the time of the veteran's exit examination in March 1976.  

The veteran was hospitalized at a VA facility from March to 
April of 1977.  He had been taken to the facility by his wife 
and in-laws who were frightened of him.  The night before 
admission, the veteran had a fight with his wife and had gone 
berserk breaking furniture but not hurting the wife.  The 
veteran reported that he had been discharged from the Marines 
as undesirable secondary to a behavior disorder and he had 
had difficulty holding a job since that time.  Psychological 
testing was referenced as revealing a diagnosis of borderline 
personality with the veteran prone to psychotic rage 
reaction.  The discharge diagnosis was borderline personality 
disorder.  The veteran did not return from a hospital pass 
after obtaining a job and was given an irregular discharge.  

VA clinical records dated in August 1999 reveal the veteran 
was receiving treatment for substance abuse and mental 
problems.  Pertinent diagnoses included major depression 
versus situational depression versus drug induced depression; 
rule out bipolar disorder; rule out history of psychosis; 
rule out organic mental syndrome; intermittent explosive 
disorder, substance abuse and rule out personality disorder.  

In May 2004, the veteran submitted additional claims of 
entitlement to service connection, including a claim for 
mental problems which occurred while he was on active duty.  

The evidence added to the record subsequent to the December 
1999 rating decision which denied service connection for a 
mental disorder consists of VA clinical records.  The VA 
records evidence complaints of, diagnosis of and treatment 
for mental disorders including anxiety disorder and 
depression.  Included in the VA records is one dated in June 
2006.  This record indicates that a VA staff psychiatrist had 
reviewed the veteran's service medical records which included 
diagnoses of situational depression and a personality 
disorder.  The author noted that the veteran was currently 
receiving treatment for major depressive disorder.  He 
observed that the veteran related a history consistent with 
recurrent major depressive episodes over the years from 1976 
to the present.  It was the psychiatrist's opinion that it 
was as likely as not that the veteran's past difficulties in 
the Marine Corps and the diagnosis of situational depression, 
in light of the veteran's subsequent clinical history, could 
be seen as actually being the start of the veteran's major 
depressive disorder.  

The Board finds that the June 2006 clinical record is both 
new and material.  It was not of record at the time of the 
prior final denial of service connection for a mental 
disorder in December 1999.  Significantly, it also provides 
evidence of a link between a currently existing acquired 
psychiatric disorder and the veteran's active duty service.  
The Board finds this evidence is not duplicative of evidence 
previously submitted and relates to an unestablished fact 
necessary to substantiate the claim.  As new and material 
evidence has been received, the claim of entitlement to 
service connection for an acquired psychiatric disorder has 
been reopened.  

The Board finds that additional evidentiary development is 
required prior to de novo adjudication of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  This development is addressed in the remand 
portion of this decision below.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the veteran in light of the reopening of the 
claim and remand directed by this decision.  Any VCAA 
deficiencies will be addressed by the RO while the issue on 
appeal is back before it as a result of this remand.  




ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has been reopened.  The appeal is granted to that 
extent only.  


REMAND

The veteran testified before the undersigned in June 2006 
that he had had prior hearing tests conducted by VA including 
one which occurred during hospitalization in March 1977 and 
another one which was conducted at the Eisenhower VA Medical 
Center (VAMC) in 2004.  Furthermore, in a May 2006 statement, 
the veteran informed VA that he had recently had his hearing 
tested at the Kansas City VAMC.  The results of this testing 
have not been associated with the claims file.  The Board 
finds an attempt should be made to obtain this evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a VA examination is considered necessary to the 
decision of a claim if there is competent evidence on file 
that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. § 
5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).

The veteran has not been afforded a VA examination with 
regard to his hearing loss claim.  He testified before the 
undersigned in 2006 that he noted problems with his hearing 
beginning while he was on active duty.  The Board notes the 
veteran is competent to testify as to problems with his 
hearing while on active duty but he is not competent to 
attribute any hearing loss disability to his active duty 
service.  The Board finds the veteran should be afforded a VA 
examination to determine the nature, extent and etiology of 
any hearing loss he may have.  

The veteran has claimed entitlement to service connection for 
tinnitus.  He testified in June 2006 that his ears began 
ringing during his active duty service.  The veteran is 
competent to report that his tinnitus began during active 
duty.  He is not competent to attribute the disability to his 
active duty service.  Additionally, the Board notes that a VA 
hospitalization record for a period of hospitalization from 
March to April 1977 reveals the veteran complained of 
occasional tinnitus at that time.  This was little more than 
one year after the veteran's discharge.  The Board finds the 
veteran should be afforded a VA examination to determine the 
nature, extent and etiology of any tinnitus found on 
examination.  

The veteran has claimed entitlement to service connection for 
diabetes mellitus.  VA clinical records demonstrate that the 
veteran currently experiences the disability.  He testified 
before the undersigned in June 2006 that he began to 
experience symptoms of diabetes mellitus while on active duty 
- specifically frequent urination and always being thirsty.  
He did not seek treatment for the symptoms during active 
duty.  The veteran's representative also pointed out that VA 
hospitalization records dated from March to April of 1977 
reveal that a trace of protein was found in the veteran's 
urine at that time.  A follow-up analysis did not reveal the 
presence of protein.  The representative seems to argue that 
this urinalysis result was an early indication of the 
presence of diabetes mellitus and it was only a little more 
than one year after the veteran's discharge.  The veteran has 
not been afforded a VA examination to determine the nature, 
extent and etiology of his diabetes mellitus.  The Board 
finds that the veteran should be afforded a VA examination 
for his diabetes mellitus claim.  

As noted above, the Board has determined that the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In connection with this claim, the veteran 
submitted VA clinical records dated in 2006 including one 
record referenced above which links a currently existing 
acquired psychiatric disorder to the veteran's active duty 
service.  Significantly, the RO has not had a chance to 
review this evidence which was received at the time of the 
June 2006 Board hearing.  It was specifically noted at the 
hearing that the evidence was received without a waiver.  
Under the circumstances, the case must be returned to the RO 
for preliminary RO review of the new evidence.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

The Board also notes that, while the June 2006 VA clinical 
record links a currently existing acquired psychiatric 
disorder to the veteran's active duty service, it is not 
apparent what records the psychiatrist had to review other 
than the service medical records.  The Board finds the 
veteran should be afforded a VA examination to determine the 
nature, extent and etiology of any psychiatric disability 
found on examination.  This examination must be based on a 
review of all the pertinent evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Take any necessary action to insure 
that the provisions of the VCAA and any 
pertinent Court precedent are fully 
complied with.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for any of the disabilities on 
appeal since his discharge from active 
duty.  After securing the necessary 
release, the RO should obtain these 
records if they are not already in the 
clams file.  Regardless of the veteran's 
response, all outstanding VA treatment 
records should be obtained and associated 
with the claims file.  

3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed hearing loss.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he had 
reviewed the claims file.  If hearing 
loss is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the hearing loss had its onset during 
active service or was otherwise linked to 
the veteran's active service.  A complete 
rationale for all opinions should be 
provided.  

4.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed tinnitus.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he had 
reviewed the claims file.  If tinnitus is 
diagnosed, the examiner must express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the tinnitus 
had its onset during active service or 
was otherwise linked to the veteran's 
active service.  A complete rationale for 
all opinions should be provided.  

5.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed diabetes mellitus.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he had 
reviewed the claims file.  If diabetes 
mellitus is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the diabetes mellitus had its onset 
during active service or was otherwise 
linked to the veteran's active service.  
A complete rationale for all opinions 
should be provided.  

6.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed mental disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he had 
reviewed the claims file.  If a mental 
disorder is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the mental disorder had its onset during 
active service or was otherwise linked to 
the veteran's active service.  The 
examiner should attempt to reconcile 
his/her opinion(s) with those already of 
record.  A complete rationale for all 
opinions should be provided.  

7.  Review the claims file, to include 
the additional evidence, and determine if 
any of the benefits sought can be 
granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case contemplating all evidence 
received since the last supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


